OPINION — AG -(1) UNDER THE ABOVE STATUTORY PROVISIONS A SIGNER OF A PETITION, SUCH AS IS REFERRED TO THEREIN, MAY BE THE OCCUPANT OF AGRICULTURAL LAND LOCATED IN ANY PART OF THE COUNTY, THAT THE HEARING THEREON MAY BE HELD IN ANY PART OF THE COUNTY, THAT THE NOTICE OF THE HEARING MUST BE PUBLISHED IN A NEWSPAPER HAVING "GENERAL CIRCULATION IN THE COUNTY", AND THAT AFTER THE HEARING THE BOARD MAY ESTABLISH "DATES" — "AFTER WHICH NO HORMONE TYPE PESTICIDE MAY BE SPRAYED IN THE COUNTY, FOR A PERIOD SPECIFIED BY THE AGRICULTURE BOARD." — THE AG IS, THEREFORE, OF THE OPINION THAT THE STATE BOARD OF AGRICULTURE IS NOT AUTHORIZED BY 2 Ohio St. 1961 3-84 [2-3-84], "LIMIT THE AREA FOR WHICH DATES MAY BE SET TO A PORTION OF THE COUNTY WHICH WOULD BE LESS THAN THE ENTIRE COUNTY, AS FOR INSTANCE, A TOWNSHIP". (2) YOU ARE ADVISED THAT THE AG IS OF THE OPINION THAT SINCE 2 Ohio St. 1961 3-84 [2-3-84] EXPRESSLY PROVIDES THAT "UPON RECEIPT" OF A PROPER PETITION, SUCH "THE BOARD OR AN AUTHORIZED AGENT THEREOF SHALL HOLD A PUBLIC HEARING IN THE COUNTY" AS PROVIDED IN SAID SECTION, AND SINCE THERE IS NO PROVISION AUTHORIZING THE BOARD, IN ITS DISCRETION, TO DECLINE TO CALL SUCH A HEARING IN THE EVENT IT HAD THERETOFORE ACTED EITHER AFFIRMATIVELY OR NEGATIVELY ON A SIMILAR PRIOR PETITION, YOUR QUESTION IS ANSWERED IN THE AFFIRMATIVE. (FRED HANSEN)